DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2018/0285634 to Varadarajan et al.

With regard to claim 1, Varadarajan discloses An image recognition apparatus comprising: 
circuitry (Fig. 2, system 110) configured to: 
input an image of an object captured by a 5camera (Fig. 2, image capture system 208); 
divide, based on a predetermined positioning point, the image into a plurality of regions, set a process region that comprises the respective divided region, and set a rotation of the respective process 10region so that a positional relationship between up and down of the object in the respective process region matches up Fig. 8 and Fig. 5, steps 424-436, the image is divided into regions and sets process regions for identified detected persons.  Each bounding box the has an orientation determined using an angle made by a line joining a center of the bounding box and the center of the image with the horizontal axis); and 
perform the rotation to the image corresponding to the respective process region and perform a 15recognition process to the image after rotation (Fig. 5, steps 438-448, the person detected bounding boxes are then rotated and the person’s parts are further identified Fig. 6, steps 450-456).

With regard to claim 2, Varadarajan discloses the apparatus according to Claim 1, the circuitry is further configured to: 
perform a rotation of a result of the recognition process of the respective process region, the rotation of 20the result being opposite to the set rotation, to convert the result of the recognition into a result of the image that has been input (Fig. 5 steps 438-448, the detected person is rotated as a function of the determined orientation); and 
output the result of the image that has been input (Fig. 6, steps 450-456, the rotated images are output for further recognition of the persons parts).

With regard to claim 3, Varadarajan discloses the apparatus according to Claim 1, wherein the 25recognition process comprises a process for detecting a location of the object in the image (Fig. 5, steps 422-426, people are detected at their respective location within the image and the scene of the room).

the apparatus according to Claim 1, wherein the- 24 - predetermined positioning point is a location in the image where two portions of the object are overlapping (Fig. 5, steps 428, 430 and 432, bounding boxes are generated for each person as well as around groups of multiple detected people).

With regard to claim 5, Varadarajan discloses the apparatus according to Claim 1, wherein an angle of the set rotation is determined such that an 5angle of a straight line connecting two portions of the object in the process region falls within a predetermined range (Fig. 5, step 436, the angle made by a line joining a center of the bounding box and the center of the image horizontal axis is determine).

With regard to claim 6, Varadarajan discloses the apparatus according to Claim 1, wherein the process region is rectangular (Fig. 8).

With regard to claim 7, Varadarajan discloses 10the apparatus according to Claim 3, wherein the object comprises a person (Fig. 8).

With regard to claim 8, Varadarajan discloses the apparatus according to Claim 4, wherein the object comprises a person, and the two portions of the object comprise a head and foot (paragraph [0014], the bonding box is rotated so that the head is at the top and feet at the bottom).

With regard to claim 9, Varadarajan discloses 15the apparatus according to Claim 1, wherein, in the recognition process, an image is created by rotating the respective process region (paragraph [0014], the bounding boxes are rotated for further recognition processing).

With regard to claim 10, Varadarajan discloses the apparatus according to Claim 9, wherein, in the recognition process, images are created by rotating 20the respective process region, and the images are connected to create a single image (paragraph [0014], the bounding boxes are rotated for further recognition processing).

With regard to claim 11, Varadarajan discloses the apparatus according to Claim 9, wherein, the circuitry is further configured to, in response to an input of a point in the image, generate images, wherein 25the point is set as the predetermined positioning point in generated images, and display the generated images side by side (Figs. 8 and 9, points are determined for the image and bounding boxes for multiple identified people are displayed with the image).

With regard to claim 12, the discussion of claim 1 applies.  Varadarajan discloses circuitry to perform the functional steps listed in claim 1 (Fig. 2, CPU 202, Image capture system208, comm. circuitry 212, and output circuitry such as projector 218 and peripheral devices 220). 

With regard to claim 13, Varadarajan discloses the apparatus according to Claim 12, the circuitry further comprises:  
20a conversion circuit configured to perform the rotation of the result of the recognition of the respective process region by the recognition circuit (Fig. 5, step 438, the bounding boxes are rotated so that the detected persons are upright), 
the rotation of the result being opposite to the rotation set by the setting circuit, to convert the result of the 25recognition into the result of input image that has been input ; and 
an output circuit configured to output the result of - 26 - the input image converted by the conversion circuit (Fig. 6, the detected and rotated persons are output to a further processing for detecting and recognizing body parts).

With regard to claim 14, the discussion of claim 1 applies.  The CPU 202 and device 110 in Figs. 2 and 3 of Varadarajan are dedicated to performing the steps of the method. 

With regard to claim 15, the discussion of claims 1 and 13 apply. The CPU 202 and device 110 in Figs. 2 and 3 of Varadarajan are dedicated to performing the steps of the method of claim 13.

With regard to claims 16 and 17, the discussion of claim 1 applies.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669